The respondent on this appeal does not qualify as a bona fide
purchaser for value. At the time he purchased the property appellant was in possession under an oral lease for a period of one year. This was sufficient to put respondent on inquiry which, if followed up, would have disclosed the verbal lease. Finding appellant in possession, it was respondent's duty to inquire of him by what right he claimed to hold possession and such inquiry would have led to notice of the lease which the tenant is now setting up. This appeal does not, therefore, involve the question of whether a bona fide
purchaser without notice is bound by a verbal lease made by the seller where the tenant has not entered into possession. I prefer to leave that question entirely open but am not altogether sure that the opinion of Mr. Justice Stukes does so. Entertaining some doubt as to the construction which may be placed upon the opinion of the Court, I limit my concurrence to the result.
BAKER, C.J., and TAYLOR, J., concur.